DETAILED CORRESPONDENCE
Summary
This Office Correspondence based on the Response filed with the Office on 13 June 2022, regarding the Pang, et al. application.

Claims 1, 4, 5, 7-25, and 27-42 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As all present limitations have been previously examined on the merits, this Office Correspondence is made a Non-Final Rejection.  All previous rejections, objections, and indications of allowable subject matter are withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 13, 14, and 20-25 are rejected under 35 U.S.C. 102(a) as being anticipated by a US Patent Application Publication to Wei (US 2018/0003632 A1; hereinafter, “Wei”).

Regarding claim 1, Wei discloses a method of biological fluid analysis comprises providing an opto-fluidic device comprising a wafer including at least one fluid flow channel and a nanoplasmonic device positioned in the fluid flow channel ([0007]; which reads upon the instantly claimed, “[a] fluidic apparatus for detection of a chemical substance”).  Wei teaches a microfluidic syringe pump being connected to the PDMS microfluidic channel to control flow rates for sample delivery (Figure 9D; [0020]; which reads upon the claimed, “a fluidic structure arranged to receive a sample containing a target substance”).  Wei further teaches analyte can comprise one or more biomolecular species, such as biomarker(s) for various diseases or biological conditions, or said analyte can comprise one or more organic and/or inorganic species ([0048], fluorophores compare to 150 nm x 100 nm; which read upon “wherein the target substance includes a plurality of nanosized units in a sample and each of the plurality of nanosized units have a dimension of between 50 and 500 nm). Wei teaches an aperture having a stepped cross-sectional profile (n2, Figure 1; Figure 5; Figure 14A) which may include antibodies (mAB) attached to a self-assembled monolayer (SAM) that captured free prostate specific antigen (f-PSA; Figures 11 and 14A; which reads on the limitation, “a trapping structure in fluid communication with the fluidic structure and arranged to immobilize the target substance in a detection region . . .wherein the trapping structure comprises a plurality of holes arranged to trap the target substance so as to immobilize the target substance for detection, and wherein the plurality of holes are adapted to trap the target substance for detection, and wherein the plurality of holes are adapted to trap the target substance as it falls into the holes underneath a primary flow path”).  Additionally, Wei teaches detection at the lowest step of the stepped cross-sectional aperture (Figure 11), by a nanoplasmonic device comprises a metal layer positioned on a radiation transmissive substrate and an array of apertures extending through the metal layer to the substrate ([0050]; which reads on the limitation, “wherein the detection region of the trapping structure is arranged to alter a physical characteristic of an incident light signal which represents a concentration of the target substance contained in the sample”).

Regarding claims 4 and 5, these limitations are directed only to the composition of the target substance, which is not a structural element of the claimed fluidic apparatus.  Therefore, the limitations of claims 4 and 5 do not further limit the claimed fluidic apparatus of instant independent claim 1.

Regarding claim 7, Wei teaches a plurality of holes for trapping (Figure 11).

Regarding claim 21, Wei teaches incident laser light (Figure 11 and 13A).

Regarding claim 23, Wei teaches the fluidic apparatus of claim 1, as outlined above.  Wei teaches a 561 nm laser beam was picked out by a 561 nm+20 nm dichroic mirror from a pulsed continuum white light laser ([0062]; Figure 13A), and emitted photons were collected through the same objective and directed to a single photon avalanche diode (SPAD) detector ([0062]; Figure 13A).

Regarding claim 13, Wei teaches the shared limitations with instant claim 1.  Further, Wei teaches fluidic systems wherein the trapping structure are therein (Figures 1, 5, 7 and 11; which reads on “wherein the fluidic structure is defined with a substantially enclosed fluidic cavity when combined with the trapping structure, and wherein the fluidic cavity comprises nanogroove arrays with a pattern”).

Regarding claim 14, Wei teaches an inlet and outlet (Figure 9B).

Regarding claim 20, Wei teaches the shared limitations with instant claim 1.  Further, Wei teaches the fluidic structure comprising PDMS (Figure 9B).

Regarding claim 22, Wei teaches the shared limitations with instant claim 1.  Further, Wei teaches change in refractive index due to the sample ([0046]).

Regarding claim 24, Wei teaches the shared limitations with instant claim 1.  Wei teaches a microfluidic syringe pump being connected to the PDMS microfluidic channel to control flow rates for sample delivery ([0020]).

Regarding claim 25, see the rejections to instant claims 1 and 13.

Allowable Subject Matter
Claims 28-41 are allowed.

Claims 8-12, 15-19, 27 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Wei reference is the closest prior art to the present claims.  However, Wei does not teach or suggest the trapping structure comprising electrodes (as required by claims 8-12), a guiding structure (as required by claims 15-19), nor to generate an extinction peak sensitive to the change of effective refractive index (as required by claim 42).  Additionally, Wei does not teach or suggest use of imprinting to form elements of the claimed fluidic apparatus, as required by claims 27 or 33-36.  The limitations of a pair of asymmetrical electrode (as required by 28-32) and treating the fluidic structure using O2 plasma (as required by 37-41) are not taught or suggest by the Wei reference.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
8 July 2022